Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/13/2022.  Claims 1,4,24 are amended and claims 46-49 are added.  Claims 2-3,5-23,25-44 are cancelled.  Claims 1,4,24,45-49 are pending.
The previous 112 first and second paragraph rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1,4,24,45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hulle ( 4409250) in view of Durance et al ( 6312745) , Wisdom ( 5132127) and Niwano ( 5591471).
For claims  1,46, Van Hulle discloses a method for making a puffed dehydrated food product.  The method comprises the steps of mixing ingredients comprising high amylopectin starch comprising at least 80 wt% amylopectin and a selected ingredients to form a dough, forming the dough into pieces and puffing the pieces in a microwave oven.  The amount of starch added ranges between about 30 to 95%.  The amylopectin starch includes waxy starches such as waxy maize, waxy rice et..  A variety of materials can be added to the dough.  Example 1 shows the waxy maize starch has an amylopectin content of about 100%.  
 For claims 4,29 the starch can be pre-gelatinized waxy rice starch.  
For claims 1,46  the waxy starches are mostly amylopectin.  Example 1 shows pregelatinized waxy maize starch which has an amylopectin content of about 100%.  
( see columns 3-6, and the examples)
Van Hulle does not disclose puffing by microwave radiation at a pressure less than atmospheric, the ingredient of yogurt or apple puree  and  freezing the dough pieces as in claims 1,46 , the pressure as in claims 24 and 47 and the power as in claims 45,48.

Wisdom discloses a process of making extruded food product which is puffed using hot air puffing cooking process.  Wisdom teaches to add high moisture materials that provides flavor to low moisture farinaceous base ingredients to product a dough.  The high moisture materials include yogurt, fruits such as tomatoes, pears, apples, grapes, vegetables such as carrots, celery et..  The fruits and vegetable can be puree.  The high moisture materials can also be a liquid such as milk, beer, fruit juice, vegetable juice, wine et.. ( see col. 2 lines 35-65,col. 3 lines 15-60, col. 5 lines 40-60)
Niwano discloses a method of making puffed food.  The puffed food is formed by heating dough pieces.  Niwano discloses the dough pieces obtained may be immediately processed by heat to make the puffed food or frozen for storing it for a long time in a stable condition. Niwano also discloses that the microwave heating is conducted such that the microwave output to the dough is sequentially changed for puffing the dough.  The microwave in the first and second chambers be changed in multiple steps such as 2.6 or 5.2kW and that in third and fourth chambers finely adjusted to within the range of 0-5 kW so that the puffed food will be prevented from being burnt due to excessive irradiation of microwaves. (see col. 2 lines 16-25, col. 5 lines 10-15,45-52, col. 6 lines 1-55 and the examples.)
Both Van Hulle and Durance teaches to puff product using microwave energy.  It would have been obvious to one skilled in the art to use the vacuum microwave puffing taught in Durance as using alternative technique to obtain the same result.  One would also have been motivated to use the vacuum microwaving as Durance discloses such puffing techniques leads to excellent flavor retention and an expanded, puffed and tender texture and Bows teaches vacuum heating results in lowered acrylamide content.  Van Hulle teaches to mix the ingredients with water to make the dough.  Both 
The change in the rejection is necessitated by amendment.
Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that although Niwano discloses that the foamed dough can be frozen for storage and the frozen foamed dough can be heated, the dough is one having a particular composition and foamed structure and it is this foamed dough that is heated.  There is no suggestion or information in Niwano as to whether, in a microwave vacuum drying process, would have a desirable effect of the puffed, dried food.  Nor is there any suggestion that a frozen dough not having the foamed structure of the dough disclosed in Niwano would form a satisfactory puffed product.  This argument is not persuasive.  Niwano discloses a foamed dough structure.  However, the discussion on the freezing step only relates to storage stability.  Niwano discloses “ the dough obtained may be immediately processed by heat to make the puffed food or frozen for storing it for a long time in a stable condition.  .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 16, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793